Kirkpatrick C. J.
This is an action on the case, and the declaration contains two counts, not indeed, very artificially, but, I believe, intelligibly drawn. The first, charges, that the defendant, in consideration of $80, paid to him, undertook to dig a well for the plaintiff, and to *901finish it with good and proper materials, and in a sound, substantial, and workmanlike manner; and the second, charges, that the defendant, in consideration of $80, paid to him, undertook to warrant, and did warrant, that a certain well, which he had dug for the plaintiff, should not fail in water for one year; both of which undertakings lie had failed to perform.
*The proof is, in substance, that the defendant did receive from the plaintiff, $80, for digging a well, and that he did dig one for her accordingly; but that he neither dug it so deep as the wells in the neighbourhood, nor finished it with good and proper materials, nor in a sound and workmanlike manner; and that it did, in consequence thereof, fail in water, within one year, and that the plaintiff was obliged to get another dug.
The defendant objects, to this proof, because it does not establish what he calls the special contract, either in the first or second count, and because the court would not overrule it, he takes his bill of exception, which is brought up here with the record. But this objection, I believe, cannot prevail. The evidence is sufficient to enable the jury to draw these conclusions, to wit; that the defendant received a full price, for the digging and finishing of a well, in the manner set forth in the declaration, and that he did not do so. Now, he who undertakes to do a piece of work, for a sound price, paid in lump, undertakes to do it in a complete and workmanlike manner. This the law presumes, and therefore will raise the assumption, upon the receipt of the money. Whether, in this case, the well was so dug and finished, by the defendant, was a question for the jury, upon the whole evidence. And if I were to say my own opinion upon it, I should say they had decided it very justly. The verdict, therefore, I think, undoubtedly, is good upon the first count.
Let the judgment be affirmed.